                     Case 19-55269-jwc                          Doc 16         Filed 07/10/20 Entered 07/10/20 09:48:58                                 Desc
                                                                                   Page 1 of 1
                                                               Form 1
                                           Individual Estate Property Record and Report                                                                      Page: 1

                                                            Asset Cases
Case No.:    19-55269-JWC                                                                         Trustee Name:      (300340) William J. Layng
Case Name:         BRAXTON, TOWANDA                                                               Date Filed (f) or Converted (c): 04/02/2019 (f)
                                                                                                  § 341(a) Meeting Date:       04/29/2019
For Period Ending:         06/30/2020                                                             Claims Bar Date:

                                      1                                   2                      3                      4                   5                    6

                           Asset Description                           Petition/         Estimated Net Value     Property Formally     Sale/Funds           Asset Fully
                (Scheduled And Unscheduled (u) Property)             Unscheduled        (Value Determined By        Abandoned        Received by the     Administered (FA)/
                                                                        Values                 Trustee,             OA=§554(a)           Estate           Gross Value of
                                                                                       Less Liens, Exemptions,       abandon.                            Remaining Assets
  Ref. #                                                                                  and Other Costs)

    1       3949 Belle Glade Ct, Snellville, GA                        275,000.00                         0.00                                   0.00                         FA
            30039-0000, Gwinnett County
            Single-family home. Entire property value: $275,000.00

    2       household goods                                               1,500.00                        0.00                                   0.00                         FA

    3       clothing                                                      1,000.00                        0.00                                   0.00                         FA

    4       Checking: Navy Federal                                            150.00                      0.00                                   0.00                         FA

    5       Savings: Navy Federal                                               0.00                      0.00                                   0.00                         FA

   6*       Contract for Family Reality Show (u) (See                           0.00                      0.00                                   0.00                    1.00
            Footnote)

   7*       OTHER CONTINGENT AND                                                0.00                      1.00                                   0.00                    1.00
            UNLIQUIDATED CLAIMS (u)
            Possible fraudulent conveyance claim. (See Footnote)


   7        Assets Totals (Excluding unknown values)                  $277,650.00                        $1.00                                  $0.00                   $2.00


        RE PROP# 6             Family Reality Show

        RE PROP# 7             Possible fraudulent conveyance claim




Major Activities Affecting Case Closing:

                                  6-22-2020; The trustee is investigating possible assets
                                  7-18-19: The trustee is investigating possible royalties from a reality TV show

Initial Projected Date Of Final Report (TFR): 04/02/2020                               Current Projected Date Of Final Report (TFR):            12/30/2020
